Citation Nr: 1443363	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  10-44 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a low back disability. 

3.  Entitlement to service connection for sleep apnea. 

4.  Entitlement to service connection for congestive heart failure.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for glaucoma, to include as secondary to diabetes mellitus.

7.   Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus.

8.  Entitlement to service connection for residuals of a head injury. 
9.  Entitlement to total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active duty service from July 1973 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in April 2013.  A copy of the transcript of that appeal has been associated with the claims file.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2007 rating decision denied service connection for lower back problems; the Veteran filed a timely notice of disagreement regarding that decision, a statement of the case was issued, but the Veteran did not submit a substantive appeal.  No new and material evidence was submitted to VA within the applicable appeal period.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for a low back disability has been received since the March 2007 rating decision.

3.  The preponderance of the evidence is against a finding that the Veteran had in-country service in the Republic of Vietnam or was exposed to herbicides during his period of active service. 

4.  The Veteran's diabetes mellitus cannot be presumed to be due to herbicide exposure in service and did not manifest during, or as a result of, active military service.  

5.  The Veteran's sleep apnea cannot be presumed to be due to herbicide exposure in service and did not manifest during, or as a result of, active military service. 

6.  The Veteran's congestive heart failure (CHF) cannot be presumed to be due to herbicide exposure in service and did not manifest during, or as a result of, active military service.

7.  The Veteran's glaucoma cannot be presumed to be due to herbicide exposure in service and did not manifest during, or as a result of, active military service.

8.   The Veteran's peripheral neuropathy cannot be presumed to be due to herbicide exposure in service and did not manifest during, or as a result of, active military service.
9.  Prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to service connection for residuals of a head injury.  

10. Prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


CONCLUSIONS OF LAW

1.  The March 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the March 2007 denial of service connection for a low back disability to reopen the claim.  38 U.S.C.A. §§ 1110, 1131, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2013).

3.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

5.  The criteria for service connection for CHF have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

6.  The criteria for service connection for glaucoma have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

7.  The criteria for service connection for peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

8.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for residuals of a head injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

9.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Low Back Disability

In this decision, the Board grants reopening entitlement to service connection for a low back disability.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary regarding that issue.

The Veteran seeks to reopen a claim of entitlement to service connection for a low back disability.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

A review of the record shows that a claim of service connection for a low back disability was originally denied in March 2007.  The Veteran did filed a notice of disagreement regarding the rating decision and a statement of the case was issued in July 2007.  The Veteran did not submit a substantive appeal.  Therefore, the March 2007 decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2012).  The Veteran also did not submit any information or evidence within one year of the March 2007 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2012); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

Since the prior final rating decision in March 2007, VA has received additional evidence, including lay statements and testimony from the Veteran and his spouse.  Additionally, the Veteran has been granted service connection for a left ankle disability and has in the past been denied service connection for a low back disability on a secondary basis due to the ankle being non-service connected.  Therefore, the Board finds that this evidence constitutes new evidence as it was not previously before agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  

Again, the Court has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a low back disability.  The issue of entitlement to service connection for a low back disability is discussed in the remand portion below.  

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated May 2009, July 2009, April 2010, and July 2010, VA's notice requirements were met with respect to the issues addressed in this decision.  The VCAA letters were received prior to the most recent adjudications by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, private  treatment records, VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in August 2012.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings.  Therefore, the examination reports are adequate to decide the claims.  Thus, further examination is not necessary regarding the issues on appeal.

Herbicide Exposure

The Veteran contends that several claimed disabilities are causally related to herbicide exposure during service.  Specifically, he reported that while working at both Fort Hood and at Fort Chaffee he was required to clean out areas that had old barrels of unknown substances, which spilled both times.  

The law provides that if a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma.

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Agent Orange is presumed when a Veteran served in Vietnam anytime between January 9, 1962 and May 7, 1975 or in certain units that served in or near Korean demilitarized zone (DMZ) anytime between April 1, 1968 and August 31, 1971.  See 38 C.F.R. § 3.307.  However, veterans may still be found to have been directly exposed to Agent Orange or other herbicides if the veteran served in a location where herbicides were tested and stored.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).

Although the Veteran served during the Vietnam War era, service during that era alone does not mean he was exposed or could be presumed to be exposed to Agent Orange.  The Veteran's personnel records do not show and he does not assert service in the Republic of Vietnam or in the DMZ.  Rather, the Veteran's personnel records show that he was stationed at Fort Hood, Texas throughout his entire enlistment period.  The Board acknowledges that the Veteran asserts he was sent to Fort Chaffee, Arkansas for a month to assist in the clearing of a warehouse, although this is not substantiated by his personnel records.  Although Fort Chaffee is listed on a list for Department of Defense (DoD) Herbicide Tests and Storage outside of Vietnam, such tests and/or storage ended in 1967 prior to the Veteran's enlistment and is too remote to presume Agent Orange exposure.  Fort Hood is not included on the list at all.  

Despite the Veteran's contention of Agent Orange exposure, he had no conclusive knowledge of any such exposure.  During the April 2013 hearing, the Veteran discussed the two times during service when he was asked to remove barrels of chemicals from warehouses and they spilled; however, he did not know what these barrels contained.  

Presently, with no demonstration of Agent Orange at Fort Hood or Fort Chaffee during the Veteran's service and given the Veteran's inability to determine what he was exposed to, if he was in fact exposed to something during service, the Board is unable to find in favor of the Veteran regarding exposure to Agent Orange.  Therefore, the following service connection claims may not be granted based on presumptive service connection.  The Board will, however, address the claims on a direct basis. 

Service Connection - Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a) may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309.

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")  Pertinent to the case at hand, diabetes mellitus is among the list of chronic diseases listed within 38 C.F.R. § 3.309(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection - Diabetes Mellitus

The Board acknowledges any assertion by the Veteran that his diabetes mellitus is related to his military service. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of diabetes mellitus falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his diabetes requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his diabetes mellitus is in any way related to his military service.  

The Veteran's service treatment records are silent regarding complaints, treatment, or diagnosis of symptoms of diabetes mellitus.  At the April 1976 separation report of medical history, the Veteran reported no history of sugar in his urine.  The corresponding examiner noted a clinically normal endocrine system.   A February 1980 VA examination noted no indications of diabetes mellitus.  Subsequent medical treatment records show a history of diagnosis of diabetes in April 1987.  

Additionally, during the April 2013 hearing, the Veteran did not assert that his diabetes mellitus was directly related to or had its onset during service.  He clearly believes that his diabetes is a result of exposure to herbicides, which has already been addressed.  

The Board has properly afforded consideration based on presumptive service connection and continuity of symptomatology for the Veteran's diabetes mellitus, as diabetes is included in the enumerated conditions under 38 C.F.R. § 3.309(a).  However, the evidence of record does not show that the Veteran has had continuous symptoms since service that are related to his diabetes mellitus, or that the Veteran's diabetes mellitus manifested to a compensable degree within one year after his discharge from service in 1976.  38 C.F.R. §§ 3.304, 3.307(a) and 3.309(a).  The Veteran does not contend that he had symptoms of diabetes mellitus in service and ever since service or developed symptoms within one-year of discharge from service, and the probative medical evidence of record does not indicate otherwise.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
Service Connection - Glaucoma

The Veteran contends that his glaucoma is causally related to his diabetes mellitus.  As noted above, diabetes mellitus is not service-connected.  Therefore, glaucoma may not be granted service connection on a secondary basis.  

The Veteran has not asserted that his glaucoma began during service and has not submitted any statements indicating that he believes his glaucoma is directly causally related to service.  Although the Veteran is competent to report his symptoms, his current assertions do not indicate anything more than a general belief that he has a disability related to diabetes mellitus.  The medical evidence supports the lack of a direct causal link to service, showing no treatment, complaints, findings, or diagnosis of glaucoma during service or for many years after service.  

The Board is thus left with a record that fails to show any in-service disease or injury to which the claimed disability is competently indicated to be related, or which shows chronic symptoms of glaucoma during service or for many years after service.  The Board also finds that the diagnosis and etiology of glaucoma are not capable of lay observation.  

As the preponderance of the evidence is against the claim for service connection for glaucoma, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection - Peripheral Neuropathy

The Veteran contends that his peripheral neuropathy is causally related to his diabetes mellitus.  As noted above, diabetes mellitus is not service-connected.  Therefore, glaucoma may not be granted service connection on a secondary basis.  

Again, as with the glaucoma claim noted above, the Veteran has not asserted that his peripheral neuropathy began during service and has not submitted any statements indicating that he believes his peripheral neuropathy is directly causally related to service.  Although the Veteran is competent to report his symptoms, his current assertions do not indicate anything more than a general belief that he has a disability related to diabetes mellitus.  The medical evidence supports the lack of a direct causal link to service, showing no treatment, complaints, findings, or diagnosis of peripheral neuropathy during service or for many years after service.  

The Board is thus left with a record that fails to show any in-service disease or injury to which the claimed disability is competently indicated to be related, or which shows chronic symptoms of peripheral neuropathy during service or for many years after service.  The Board also finds that the diagnosis and etiology of peripheral neuropathy are not capable of lay observation.  

As the preponderance of the evidence is against the claim for service connection for peripheral neuropathy, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection - Sleep Apnea

The Board acknowledges that the Veteran reported frequent trouble sleeping on the April 1976 report of medical history.  The corresponding report of medical examination noted clinically normal nose, sinuses, mouth, throat, and lungs.  

The Veteran was provided with a VA examination in August 2012.  The examiner noted that the Veteran was not seen for a sleep disorder while in service and did not indicate what kind of sleeping problem he had in service.  He noted in the interview with the examiner that he periodically had difficulty falling asleep and took hydroxazine.  The Veteran's risk factors for sleep apnea are obesity, neck circumference greater than 17 inches, hypertension, male gender, narrowed airway, being older, family history, use of tranquilizers or sedatives, smoking, and prolonged sitting.  The examiner noted that the Veteran's weight in service was 140 to 160 pounds, and that it is currently 230 pounds.  The examiner also noted that the Veteran did not complain of symptoms of sleep apnea until just prior to his sleep study in 2005.  A review of the medical records by the VA examiner did not support chronic sleep problems in the military or demonstrate a nexus between military service and the present time.  Therefore, the examiner found that the Veteran's sleep apnea is not as likely as not due to or caused by a disease or injury in service and was not as likely as not incurred in military service.  

The Board acknowledges the Veteran's assertions regarding his sleep apnea. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of sleep apnea, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his sleep apnea requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his sleep apnea is in any way related to his military service.  

Thus, based on the record, the Board finds that the preponderance of the evidence shows that the Veteran did not have sleep apnea in service.  The Board finds the negative medical opinion to be of more probative value than the Veteran's lay opinion regarding the onset and etiology of his sleep apnea.  Therefore, service connection for sleep apnea is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Service Connection - Congestive Heart Failure

Again, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of CHF, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his CHF requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his CHF is in any way related to his military service.  

The April 1976 report of medical history shows no history of heart trouble.  The Veteran's corresponding report of medical examination shows a clinically normal heart and vascular system.  The remaining service treatment records are silent regarding any complaints, treatment, or diagnosis of symptoms of CHF.  The Board notes that the Veteran does not assert that his CHF began during service.  Rather, he acknowledges that his CHF had its onset many years after service, but relates his CHF to exposure to herbicides.    

In sum, the Veteran had no complaints, treatment, or diagnosis of CHF during service.  The examiner found no CHF during the separation examination.  Additionally, the Veteran acknowledges that his CHF began subsequent to service.  Therefore, based on the evidence of record, the Board finds that a preponderance of the evidence is against the claim for service connection for CHF.  As the preponderance of the evidence is against the claim of service connection for CHF, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Withdrawal - Residuals of a Head Injury, Unemployability

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).  

During the April 2013 Board hearing, the Veteran indicated that he wished to withdraw his appeal regarding the issues of entitlement to service connection for residuals of a head injury and TDIU pending before the Department of Veterans Affairs and the Board of Veterans' Appeals.  As such, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal regarding a head injury or TDIU, and the issues are dismissed.


ORDER

New and material evidence having been received, the issue of entitlement to service connection for a low back disability is reopened.

Entitlement to service connection for sleep apnea is denied. 

Entitlement to service connection for congestive heart failure is denied.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for glaucoma, to include as secondary to diabetes mellitus, is denied.

Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus, is denied.

The appeal for entitlement to service connection for residuals of a head injury is dismissed.

The appeal for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is dismissed.


REMAND

The Veteran attended a VA examination in August 2012 regarding his low back.  The examiner provided a physical examination and diagnosed chronic lower back pain and left leg radicular symptoms, suggestive of lumbar degenerative disc disease or degenerative joint disease with left L4-L5 and L5-S1 radiculopathy.  He offered a nexus opinion, to include noting that it is less likely than not that the Veteran's current back condition was proximately due to or the result of his service-connected left ankle sprain residuals, but did not provide any opinion regarding whether the Veteran's low back disability was aggravated by the Veteran's service-connected left ankle.  Without any opinion regarding the aggravation aspect of a secondary service claim, the Board finds the examination to be inadequate.  The issue must be remanded to obtain an addendum opinion regarding the any aggravation of the low back disability due to the left ankle disability.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service low back symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  VA should obtain and associate with the claims file all outstanding VA treatment records.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

3.  After associating all pertinent outstanding records with the claims file, return the claims file to the August 2012 VA examiner.  If the examiner is not available, then schedule the Veteran for a VA examination regarding his low back.  The examiner should review the claims file and address the following question:

Is it at least as likely as not that the Veteran's diagnosed low back disability is aggravated by (permanently worsened by) his service-connected left ankle sprain residuals?
A rationale should be provided for all findings and conclusions and should be set forth in a legible report.

4.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


